Case 8:18-cv-01644-VAP-KES Document 94 Filed 07/02/19 Page 1 of 1 Page ID #:2492



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

   Case No. 8:18-cv-01644-VAP-KESx                                               Date: July 2, 2019

  Title: In Re Eagan Avenatti, LLP


  PRESENT:
              THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                    CS 7/2/19
                Courtroom Clerk                                   Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

               Andrew Stolper                       Ryan D. O’Dea (for Michael Avenatti)
                                                 Michael R. Williams (for Bienert Katzman PC)




         PROCEEDINGS:                               Hearing re Motion to Compel (Dkt. 76)
                                                    and Motion to Quash (Dkt. 88)


          Case is called. Counsel state their appearances. Oral arguments are heard. For reasons
  stated on the record, the Motion to Compel is granted and the Motion to Quash is denied. A
  separate order will be issued.




                                                                                       00       :     18

                                                          Initials of Preparer        JD
